DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
connectivity detection circuits in the second workpiece, the connectivity detection circuits configured to test electrical connectivity between the third test pad and the fourth test pad, the connectivity detection circuits include an exclusive OR (XOR) circuit coupled to the fourth test pad and the third test pad to compare the voltage at the fourth test pad with the voltage at the third test pad.
in claim 11:
bonding test pads on the primary surface of the array workpiece with test pads on the primary surface of the control circuit workpiece, the test pads on the primary surface of the array workpiece electrically connected together by one or more conductive paths in the array workpiece; and 
subsequently detecting, by connectivity detection circuits located in the control circuit workpiece, electrical connectivity between the test pads on the primary surface of the control circuit workpiece, including performing an exclusive OR (XOR) operation on voltages at the test pads on the primary surface of the control circuit to determine if there is a difference between the voltages at the test pads, to identify misalignment of the test pads on the primary surface of the array workpiece with the test pads on the primary surface of the control circuit workpiece.
in claim 18:
means for detecting electrical connectivity between pads on the control circuit workpiece and pads on a surface of the array workpiece that are electrically connected together by one or more conductive paths in the array workpiece to identify misalignment between the array workpiece and the control circuit workpiece, the means for detecting electrical connectivity located in the control circuit workpiece, 
the means for detecting electrical connectivity including an exclusive OR (XOR) circuit coupled to two or more pads on the control circuit workpiece to compare voltages at the two or more pads.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826